Citation Nr: 1735518	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to July 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a December 2016 hearing.  A transcript of the hearing is of record.

The Veteran initially claimed entitlement to service connection for PTSD, but treatment records suggest additional psychiatric diagnoses.  Thus, the Board has characterized the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disability that is related to his active duty service.  In particular, the Veteran claims that he developed PTSD after he was flipped upside down in his bed injuring his leg, and was beaten up by his drill sergeant.  The Veteran further reported that after confronting his attacker about the resulting injuries, he was isolated from his fellow soldiers, which eventually led to the Veteran being sexually assaulted, on a regular basis, by that same superior while he was in the army in 1972.  See, e.g., December 2016 Board Hearing Transcript.

The Veteran's service records do not reflect any psychiatric complaints or symptoms.  However, service treatment records; dated June 1972, shows that the Veteran was dealing with right knee pain.  The examiner reported that the Veteran had about a six week history of a painful mass just above his right knee.  The Veteran was found unfit for induction, and it was recommended he be separated from service.   

Post-service VA and private treatment records reflect that he has sought mental health treatment for depression, bipolar and personality disorders.  

Although VA records show that the Veteran denied any sexual assault or trauma on multiple occasions, a VA mental health note dated June 2011 showed that the Veteran reported, "[y]ou guys are the first people I've ever told.  I never planned on telling anyone about it.  I've been carrying this around for forty years.  You know that person that assaulted me and hurt my leg?  Well he also assaulted me sexually."  

The September 2010 rating decision narrative and May 2013 statement of the case both refer to a September 20, 2010 Memorandum of Formal Finding that the Veteran's claimed PTSD stressors could not be corroborated.  That memorandum does not appear in the electronic record available to the Board.  Thus, the Board is unable to determine that all attempts have been made to verify the claimed stressor.  On remand, the memorandum must be associated with the record.  

Given the various psychiatric diagnoses of record and the Veteran's report of in-service incidents, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since May 2013.  After securing the necessary release, take all appropriate action to obtain these records.

2.  Associate a copy of the September 20, 2010, Memorandum of Formal Finding that the Veteran's stressor could not be corroborated.  If that Memorandum cannot be found, prepare a statement that summarizes the actions previously taken to attempt the stressor.  

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to determine the nature and likely etiology of any diagnosed psychiatric condition.  

Prior to the examination, the RO MUST inform the examiner whether the Veteran's service personnel records have been obtained and whether a specific stressor has been confirmed.  

The electronic record must be made available to the examiner for review. Based on the examination and review of the record, the examiner should provide opinions to the following questions:

(a) Are there indications (e.g. behavioral changes) that the Veteran experienced sexual trauma during active service? The examiner should address whether any behavioral changes tend to suggest that a traumatic event occurred during service.

In answering this question, the examiner should specifically note whether the RO has provided information as to the availability of the Veteran's service personnel records. 

(b) If PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or more) that it was incurred or aggravated as a result of the reported sexual assault or other incident during service? 

The examiner should offer an opinion as to whether the reported in-service stressor is sufficient to support a diagnosis of PTSD.

(c) For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military sexual trauma in service?

Any opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion. 

4. After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




